Citation Nr: 1136054	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-06 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right Achilles heel disorder.

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected status post internal fixation of the left leg tibia and fibula with neuropathy, to include left ankle stiffness and numbness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from June 1973 to May 1975 and from October 1981 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Board notes that the issues certified on appeal had included entitlement to service connection for left ankle stiffness and numbness.  The Veteran has been awarded service connection for status post internal fixation of the left leg tibia and fibula with neuropathy (claimed as nerve damage left leg and ankle).  The Veteran has asserted that the claimed left ankle stiffness and numbness arise from the same in-service incident that caused the service-connected status post internal fixation of the left leg tibia and fibula with neuropathy.  The Board finds that the clinical findings associated with service connection for status post internal fixation of the left leg tibia and fibula with neuropathy encompass the symptomatology of and cannot be disassociated from the claimed left ankle stiffness and numbness.  See Mittleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where nonservice-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service connected); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  As such, the issues have been recharacterized as set forth above. 

Although in his January 2010 Substantive Appeal the Veteran requested the opportunity to testify at a Board hearing, the file reflects that in July 2011 he withdrew this request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, the Board notes that in May 2011, the Veteran submitted additional private chiropractic treatment records that had not been considered by the RO.  Neither the Veteran nor his representative has submitted a waiver of RO consideration regarding this additional evidence.  Because these claims must be remanded for the reasons set forth herein, and as the evidence is pertinent to the Veteran's claims, on remand, the issues must be reconsidered in light of the additional evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2010).

As to the issue of service connection for a right Achilles heel disorder, the claim was denied in September 2008 on the basis that there was no current disability as the April 2008 pre-discharge examination, the VA examiner concluded that there was no current pathology to render a diagnosis.  In his November 2008 Notice of Disagreement, the Veteran indicated that in 2006 he had been provided with an orthotic device for the treatment of his right heel by the Walter Reed Army Medical Center and that he had continued to wear such device for active symptoms ever since.  He added that he continued to receive private chiropractic treatment for symptoms associated with his right Achilles heel disorder.  As the Veteran has asserted that he has continued to experience chronic symptoms associated with his right Achilles heel disorder, and as he has not been afforded a VA examination of the right Achilles heel since his discharge from service, VA is required to afford him a contemporaneous VA examination to assess the current nature and etiology of his asserted disorder.  In the report of such VA examination, the examiner must provide an opinion as to whether the Veteran has a current right Achilles heel disorder that is etiologically related to his period of active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the issue of an initial disability rating greater than 10 percent for service-connected status post internal fixation of the left leg tibia and fibula with neuropathy, to include left ankle stiffness and numbness, the Board finds that the Veteran was last evaluated for this disability during his April 2008 pre-discharge VA examination.  In his January 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that his left leg and ankle had developed severe nerve damage, to include restless leg problems and shooting "electricity-like" pain, especially at night.  He added that he continued to receive private chiropractic treatment for symptoms associated with his right Achilles heel disorder.  Thus, the Board has no discretion and must remand this claim to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his status post internal fixation of the left leg tibia and fibula with neuropathy, to include left ankle stiffness and numbness.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In doing so, all orthopedic and neurological manifestations of the left leg and left ankle must be evaluated by the VA examiner, and consideration of separate ratings for all such manifestations must be undertaken by the RO.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994)

As this matter is being remanded for the reasons set forth above, the Board notes that there may be additional outstanding VA treatment records that have not yet been associated with the Veteran's claims file by VA.  Under the law, VA must obtain any such records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010). For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran's left leg, left ankle, and right Achilles heel disabilities, that have not yet been associated with the claims file.  All records obtained should  be associated with the Veteran's claims file.  If such effort proves unsuccessful, documentation to that effect should be added to the claims files file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his asserted right Achilles heel disorder.  The examination shall include any diagnostic testing or evaluation deemed necessary by the examiner.  The claims file, including a complete copy of this Remand, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.

Based on a comprehensive review of the claims file, the examiner is directed to state whether it is at least as likely as not that the Veteran has a current right Achilles heel disorder.  If so, then the examiner must also provide an opinion as to whether it is at least as likely as not that any such disorder is related to or had its onset in service.

In offering these assessments, the examiner must acknowledge and discuss the Veteran's competent report as to the onset and continuity of symptoms since service.   All findings and conclusions should be set forth in a legible report.

3.  Afford the Veteran an appropriate VA to assess the current nature and severity of his status post internal fixation of the left leg tibia and fibula with neuropathy, to include left ankle stiffness and numbness.  The claims file must be made available and reviewed by the examiner.  All tests deemed necessary by the examiner shall be performed and all findings reported in detail.

A comprehensive clinical history must be obtained.  The examination report must include discussions of the Veteran's medical history and assertions.  It is requested that the examiner identify all symptoms and manifestations of the Veteran's left leg and ankle disability.  

The examiner is specifically requested to provide range of motion findings for the affected parts.  The examiner must determine whether the left leg and left ankle exhibit weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination, to include the Veteran's pain-free range of motion.

The examiner must also express an opinion on whether pain could significantly limit functional ability during flare-ups or when left leg and left ankle are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups, i.e., pain-free motion during flare-ups.

The examiner must also identify any neurological manifestations.  In this regard, the examiner should address any complaints of radiating pain and numbness in the extremity.  The examiner should conduct any appropriate testing.  The examiner should provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any affected nerve.  The severity of each neurological sign and symptom should be reported and the severity of the symptoms should be assessed over the course of the appeal.

The examiner is also directed to assess the extent that the Veteran's left leg and left ankle disability affects his ability obtain substantially gainful employment.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not that his service-connected disability renders him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  Then readjudicate the appeal.  In readjudicating the Veteran's claim for a higher rating, the RO must specifically consider whether separate compensable ratings are warranted or the Veteran's orthopedic and neurological impairment.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference shall be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

